OPINION — AG — ** SCHOOL DISTRICTS — GIFT OF LAND TO CITY ** A SCHOOL BOARD MAY NOT CONVEY, AS A GIFT, LAND OWNED BY THE SCHOOL DISTRICT, THE BOARD OF EDUCATION MAY USE ITS DISCRETION IN SELECTING THE MANNER OF THE SALE, AND USE ANY REASONABLE METHOD WHICH IT BELIEVES WILL BRING THE HIGHEST PRICE, AS LONG AS THE PRICE RECEIVED CONSTITUTES AN ADEQUATE CONSIDERATION. CITE: 70 O.S. 1975 Supp., 5-117 [70-5-117], OPINION NO. OCTOBER 8, 1949 — DEPT OF EDUCATION, 70 O.S. 1971, 4-22 [70-4-22], ARTICLE X, SECTION 26, OPINION NO. DECEMBER 14, 1949 — DEPT OF EDUCATION (HAROLD B. MCMILLAN JR)